 

Exhibit 10.1

 

AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This Amendment (this “Amendment”) to the Securities Purchase Agreement (the
“Agreement”), dated September 14, 2016, between EVINE Live Inc., a Minnesota
corporation (the “Company”), and ____________________ (the “Buyer”), is made and
entered into as of _____________, 2016, by and between the Company and the
Buyer. Capitalized terms used but not defined in this Amendment will have the
meanings ascribed to them in the Agreement.

Amendment

 

In consideration of the mutual covenants and promises contained herein, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

1.        Section 6.1 of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

6.1       Registration Procedures and Expenses; Liquidated Damages for Certain
Events.

 

(a)       For purposes of this Agreement, the following terms shall have the
following meanings: “Registrable Securities” means the Shares, the Option
Securities, the Warrant Shares, and any Common Stock of the Company issued as
(or issuable upon the conversion or exercise of any warrant, option, right or
other security which is issued as) a dividend or other distribution with respect
to, or in exchange for or in replacement of, any Shares, Option Securities or
Warrant Shares; “Initial Registrable Securities” means all of the Registrable
Securities other than the Option Warrant Shares; “business day” means any day
except Saturday, Sunday and any day that is a federal legal holiday in the
United States; “Option Warrant Shares” means the shares of common stock
underlying the Option Warrants; “Blue Sky Registration” means a registration
statement or other applicable document allowing the Purchaser and the other
investors in the Offering to resell their Registrable Securities in a given
state in accordance with the blue sky laws of such state; and “Registration
Statement” means, collectively, the Initial Registration Statement, the S-1
Registration Statement, the Option Warrant Share Registration Statement (as
defined below) and any Blue Sky Registration.

 



 

 

 

(b)       As promptly as reasonably practicable following Closing, but in no
event later than 30 days following the date hereof (the “Initial Filing Date”),
the Company shall prepare and file (i) with the SEC a registration statement on
Form S-3 (or any successor to Form S-3), covering the resale of the Initial
Registrable Securities (the “Initial Registration Statement”); and (ii) to the
extent required for resale of the Initial Registrable Securities in any state of
the United States of America by a Purchaser at the time of or after the
effectiveness of the Initial Registration Statement, a Blue Sky Registration
covering the Initial Registrable Securities. As soon as reasonably practicable
after the Closing Date, but in no event later than 90 days following the Closing
Date (120 days in the event of a full review of the Initial Registration
Statement by the SEC), the Company shall cause the Initial Registration
Statement and each Blue Sky Registration to become effective and effect any
related qualification or compliance with respect to all Initial Registrable
Securities held by the Purchaser. If the Initial Registration Statement or any
Blue Sky Registration covering the Initial Registrable Securities has not been
declared effective by the applicable governmental authority on or before the
date that is 90 days after the Closing Date, or 120 days after the Closing Date
in the event of a full review of the Initial Registration Statement by the SEC
(the “Required Effective Date”), the Company shall, on the business day
immediately following the Required Effective Date and each 30th day thereafter,
make a payment to the Purchaser as partial liquidated damages for such delay
(together, the “Late Registration Payments”) equal to 1.0% (capped at 12%) of
the Purchase Price paid for the Shares and Warrant then owned by the Purchaser
that have not been so registered until the Initial Registration Statement and
each Blue Sky Registration covering the Initial Registrable Securities is
declared effective by the applicable governmental authority. Late Registration
Payments will be prorated on a daily basis during each 30 day period and will be
paid to the Purchaser by wire transfer or check within five business days after
the earlier of (i) the end of each 30 day period following the Required
Effective Date or (ii) the effective date of the Initial Registration Statement
and each Blue Sky Registration covering the Initial Registrable Securities. The
Company and the Purchaser each acknowledge that the Late Registration Payments
provided for in this Section 6.1(b) bear a reasonable relationship to the
anticipated loss that would be suffered by the Purchaser arising from this
Section 6.1(b) and the actual loss the Purchaser would suffer is difficult to
ascertain or incapable of estimation. If the Company fails to pay any liquidated
damages pursuant to this section in full within seven days after the date
payable, the Company will pay interest thereon at a rate of 12% per annum (or
such lesser maximum amount that is permitted to be paid by applicable law) to
the Purchaser, accruing daily from the date such liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full.

 

(c)       As promptly as reasonably practicable following the earlier of the
expiration of the Exercise Period (as defined in the Options) for all Options or
the exercise of all Options (the “Option Expiration Date”), but in no event
later than 30 days following the Option Expiration Date (the “Option Warrant
Share Filing Date”), the Company shall prepare and file (i) with the SEC a
registration statement on Form S-3 (or any successor to Form S-3) covering the
resale of the Option Warrant Shares (the “Option Warrant Share Registration
Statement”); and (ii) to the extent required for resale of the Option Warrant
Shares in any state of the United States of America by a Purchaser at the time
of or after the effectiveness of the Option Warrant Share Registration
Statement, a Blue Sky Registration covering the Option Warrant Shares. As soon
as reasonably practicable after the Option Warrant Share Filing Date, but in no
event later than 90 days following the Option Warrant Share Filing Date (120
days in the event of a full review of the Option Warrant Share Registration
Statement by the SEC), the Company shall cause the Option Warrant Share
Registration Statement and each Blue Sky Registration covering Option Warrant
Shares to become effective and effect any related qualification or compliance
with respect to all Option Warrant Shares held by the Purchaser. If the Option
Warrant Share Registration Statement or any Blue Sky Registration covering the
Option Warrant Shares has not been declared effective by the applicable
governmental authority on or before the date that is 90 days after the Option
Warrant Share Filing Date, or 120 days after the Closing Date in the event of a
full review of the Option Warrant Share Registration Statement by the SEC (the
“Second Required Effective Date”), the Company shall, on the business day
immediately following the Second Required Effective Date and each 30th day
thereafter, make a payment to the Purchaser as partial liquidated damages for
such delay (together, the “Option Warrant Share Late Registration Payments”)
equal to 1.0% (capped at 12%) of the average daily closing stock price for the
Option Warrant Shares then owned by the Purchaser that have not been so
registered until the Option Warrant Share Registration Statement and each Blue
Sky Registration covering Option Warrant Shares is declared effective by the
applicable governmental authority. Option Warrant Share Late Registration
Payments will be prorated on a daily basis during each 30 day period and will be
paid to the Purchaser by wire transfer or check within five business days after
the earlier of (i) the end of each 30 day period following the Second Required
Effective Date or (ii) the effective date of the Option Warrant Share
Registration Statement and each Blue Sky Registration covering Option Warrant
Shares. The Company and the Purchaser each acknowledge that the Option Warrant
Share Late Registration Payments provided for in this Section 6.1(c) bear a
reasonable relationship to the anticipated loss that would be suffered by the
Purchaser arising from this Section 6.1(c) and the actual loss the Purchaser
would suffer is difficult to ascertain or incapable of estimation. If the
Company fails to pay any liquidated damages pursuant to this section in full
within seven days after the date payable, the Company will pay interest thereon
at a rate of 12% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Purchaser, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full.

 



 

 

 

(d)       No Registration Statement filed with the SEC by the Company pursuant
to this Section 6.1 shall include securities of other securityholders of the
Company seeking to exercise piggyback registration rights. The Company shall
permit legal counsel to the Purchaser to review and comment upon any
Registration Statement at least two (2) Business Days prior to its filing with
the SEC, and all amendments and supplements to all Registration Statements
within a reasonable number of days prior to their filing with the SEC, and not
file any Registration Statement or amendment or supplement thereto in a form to
which legal counsel to the Purchaser reasonably objects. The Company shall not
submit a request for acceleration of the effectiveness of a Registration
Statement or any amendment or supplement thereto without the prior approval of
legal counsel to the Purchaser, which consent shall not be unreasonably withheld
or delayed. The Company shall furnish to legal counsel to the Purchaser, without
charge, copies of any correspondence from the SEC or the staff of the SEC to the
Company or its representatives relating to any Registration Statement. The
Company shall reasonably cooperate with legal counsel to the Purchaser in
performing the Company’s obligations pursuant to this Section 6.

 

(e)       In the event that Form S-3 (or any successor form) is or becomes
unavailable to register the resale of the Registrable Securities at any time
prior to the expiration of the Purchaser’s registration rights pursuant to
Section 6.4, the Company shall prepare and file with the SEC a registration
statement on Form S-1 (or any successor to Form S-1), covering the resale of the
Registrable Securities (each required filing, an “S-1 Registration Statement”).
Such filing shall be made as promptly as reasonably practicable following either
(i) with respect to the Initial Registrable Securities, the Closing, but in no
event later than 30 days after the Initial Filing Date and as soon as reasonably
practicable thereafter; or (ii) with respect to the Option Warrant Shares, the
Option Expiration Date, but in no event later than 30 days after the Option
Warrant Share Filing Date. The Company shall effect the registration of shares
on such S-1 Registration Statements as reasonably as practical following the
required filing dates in the preceding sentence, but no later than: (1) with
respect to the Initial Registration Statement, 120 days following the Closing
Date (150 days in the event of a full review of the related S-1 Registration
Statement by the SEC); or (2) with respect to the Option Warrant Share
Registration Statement, 120 days following the Option Expiration Date (150 days
in the event of a full review of the related S-1 Registration Statement by the
SEC). If the Company is not eligible to use Form S-3 at the Initial Filing Date
or Option Warrant Share Filing Date, and the Company subsequently becomes
eligible to use Form S-3 during the Effectiveness Period (as defined below), the
Company shall file, as promptly as reasonably practicable, a new S-3
Registration Statement covering the resale of the Registrable Securities and
replace any S-1 Registration Statement with the new S-3 Registration Statement
upon the effectiveness of the new S-3 Registration Statement.

 

(f)       The Company shall, during the Effectiveness Period (as hereinafter
defined):

 

(i)       prepare and file with the SEC such amendments and supplements to each
Registration Statement and Prospectus used in connection therewith as may be
necessary or advisable to keep the Registration Statement current and effective
for the Registrable Securities held by a Purchaser for a period ending on the
earlier of (i) the second anniversary of the Closing Date, (ii) the date on
which all Registrable Securities may be sold pursuant to Rule 144 under the
Securities Act or any successor rule (“Rule 144”) and the blue sky laws of any
state during any three-month period without the requirement for the Company to
be in compliance with the current public information required under Rule
144(c)(1) or (iii) such time as all Registrable Securities have been sold
pursuant to a registration statement or Rule 144 and any applicable blue sky
exemption for resale (collectively, the “Effectiveness Period”). The Company
shall notify the Purchaser promptly upon each Registration Statement and each
post-effective amendment thereto, being declared effective by the SEC and advise
the Purchaser that the form of Prospectus contained in the Registration
Statement, or post-effective amendment thereto, as the case may be, at the time
of effectiveness meets the requirements of Section 10(a) of the Securities Act
or that it intends to file a Prospectus pursuant to Rule 424(b) under the
Securities Act that meets the requirements of Section 10(a) of the Securities
Act;

 



 

 

 

(ii)       furnish to the Purchaser with respect to the Registrable Securities
registered under the Registration Statement such number of copies of the
Registration Statement and the Prospectuses (including supplemental
prospectuses) filed with the SEC in conformance with the requirements of the
Securities Act and other such documents (including any Blue Sky Registration) as
the Purchaser may reasonably request, in order to facilitate the public sale or
other disposition of all or any of the Registrable Securities by the Purchaser;

 

(iii)       make any necessary blue sky filings in addition to the Blue Sky
Registrations;

 

(iv)       pay the expenses incurred by the Company and the Purchaser in
complying with Section 6, including, all registration and filing fees, FINRA
fees, exchange listing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
attorneys’ fees of the Purchaser and any and all underwriting discounts and
selling commissions applicable to the sale of Registrable Securities by the
Purchaser);

 

(v)       advise the Purchaser, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and

 

(vi)       with a view to making available to the Purchaser the benefits of Rule
144 and any other rule or regulation of the SEC that may at any time permit the
Purchaser to sell Registrable Securities to the public without registration, the
Company covenants and agrees to: (i) make and keep public information available,
as such term is understood and defined in Rule 144, until the earlier of (A)
such date as all of the Registrable Securities qualify to be resold immediately
pursuant to Rule 144 or any other rule of similar effect and all blue sky laws
during any three-month period without the requirement for the Company to be in
compliance with the current public information required under Rule 144(c)(1) or
(B) such date as all of the Registrable Securities shall have been resold
pursuant to Rule 144 and applicable blue sky laws (and may be further resold
without restriction); (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and under the
Exchange Act; and (iii) furnish to the Purchaser upon request, as long as the
Purchaser owns any Registrable Securities, (A) a written statement by the
Company as to whether it has complied with the reporting requirements of the
Securities Act and the Exchange Act, (B) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail the Purchaser of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

 



 

 

 

The Company understands that the Purchaser disclaims being an underwriter, but
acknowledges that a determination by the SEC that the Purchaser is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.
The Company will not name the Purchaser as an underwriter in a Registration
Statement or Prospectus unless required to do so by the SEC.

 

2.        This Amendment is effective upon the full execution hereof. Other than
as set forth in this Amendment, all other terms and conditions of the Agreement
will continue in full force and effect. This Amendment will be governed by and
construed in accordance with governing laws as set forth in the Agreement and
any other amendments thereto. This Amendment may be executed and delivered in
one or more counterparts (including PDF, facsimile and other electronic
counterparts), each of which will be deemed an original but all of which
together will constitute one and the same agreement.

 

In Witness Whereof, the parties hereto have executed this Amendment to
Securities Purchase Agreement of the date first above written.

 

  EVINE LIVE INC.                 By:            Name: Robert Rosenblatt    
Title: Chief Executive Officer                     BUYER:                      
            By:       Name:       Title:    

 

 

 

 